Citation Nr: 1204657	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  10-38 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran had active military service from January 1976 to November 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In April 2011 a Travel Board hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  Evidence was thereafter submitted directly to the Board with a waiver of agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304.  However, as the case must be remanded, the RO will also have an opportunity to review this evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for PTSD as a result of an in-service personal assault.  See Veteran's September 2009 stressor statement.

The evidence shows that the Veteran has been diagnosed with multiple psychiatric disabilities, including PTSD, depressive disorder, bipolar disorder, and mood disorder.  In Clemons the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

In light of the Court's decision in Clemons, the Board has re-characterized the psychiatric issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.


VA medical records show that the Veteran sought treatment for complaints of depression and panic attacks.  A March 2005 mental health note assessed the Veteran as having probable PTSD as a result of military sexual trauma and depression secondary to PTSD.  In August 2010, a diagnosis of bipolar disorder was also provided.  

Private medical records include a January 2010 letter that diagnosed the Veteran with PTSD as a result of assault in the military as well as residual childhood issues.  The Veteran's counselor opined that the Veteran suffered from PTSD as a result of the reported sexual assault he endured while in the military.  

During his April 2011 Board hearing, the Veteran testified that he was sexually assaulted in the military by fellow service members.  He testified that he did not tell anyone about the incident until he started seeing a VA psychiatrist.  He testified that he received an Article 15 as a result of discharging a firearm in the barracks.  He also testified that he disassociated with everybody.

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a  disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  The Veteran has not been afforded a VA examination.  The Veteran should be accorded a VA examination to address the etiology of psychiatric conditions present.  

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from April 26, 2011.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action: 

1.  Associate with the claims folder VAMC medical records dating from April 26, 2011.  If no further treatment records exist, the claims file should be documented accordingly. 

2.  Schedule the Veteran for an appropriate examination regarding his claim for service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, bipolar disorder, and mood disorder.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in his report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  The examiner is specifically requested to set forth the diagnosis for all psychiatric disorders found and opine as to whether any diagnosed condition at least as likely as not (50 percent probability or greater) began in or is related to his active service.  The examiner should reconcile the diagnosis or diagnoses found on examination with the diagnoses of record, including PTSD, depressive disorder, bipolar disorder, and mood disorder.  

The psychiatric examiner is requested to review the Veteran's service treatment records, service personnel records, and the other evidence of record to include the June 2010 statement from his friend, for the purpose of determining whether a personal assault occurred.  

The examiner must provide a comprehensive report including rationales for all opinions and conclusions.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


